ON MOTION

ORDER

Linda Blakemore moves without opposition to voluntarily dismiss her petition for review of the decision of the Merit Systems Protection Board in Blakemore v. Navy, No. DC-0752-02-0643-1-1, 96 M.S.P.R. 569, 2004 WL 1771016 (July 30, 2004). The Department of the Navy moves without opposition for a 28-day extension of time, until March 15, 2005, to file its brief in 04-3444.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Blakemore’s unopposed motion to dismiss 04-3443 is granted.
(2) Each side shall bear its own costs in 04-3443.
(3) The revised official caption for 04-3444 is reflected above.
(4) Navy’s motion for an extension of time is granted.